IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-51043
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ODELL ANDERSON,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. SA-99-CR-322-ALL-EP
                       --------------------
                          August 20, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Odell Anderson was convicted of possession of a stolen motor

vehicle in violation of 18 U.S.C. § 2313.     He appeals the

district court’s order denying his motion for new trial.

Anderson argues that he is entitled to a new trial based on the

existence of newly discovered evidence that the vehicle was not

stolen but was taken at the request of the owner.     He also argues

that the Government failed to inform him that it was


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-51043
                                -2-

investigating the validity of the stolen vehicle report filed by

the vehicle’s owner.

     Anderson admittedly knew of the agreement prior to trial.

His counsel’s lack of knowledge is irrelevant.    The existence of

the agreement is not newly discovered evidence.   The record also

indicates that the Government had advised Anderson of its

investigation before his trial.   Regardless, because Anderson

knew of the owner’s intention to file a false insurance claim,

the existence of the Government’s investigation is immaterial.

Accordingly, the district court did not abuse its discretion in

denying his motion for new trial.   See United States v. Freeman,

77 F.3d 812, 817 (5th Cir. 1996).   Because Anderson’s appeal

lacks arguable merit and is, therefore, frivolous, it is

DISMISSED.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); 5TH CIR. R. 42.2.

APPEAL DISMISSED.